                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RALPH BRIGGS, SR.,                                  No. 4:17-CV-00419

               Plaintiff.                           (Judge Brann)

       v.

GLENN DRAKE, II,
ANGELA MILFORD,
and KENNETH SAULEY,

               Defendants.

                                        ORDER

                                   NOVEMBER 5, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        Defendants’ Motion for Summary Judgment, ECF No. 22, is

            GRANTED.

  2.        The Clerk of Court is directed to enter judgment in favor of the

            remaining Defendants Glenn Drake, II, Angela Milford, and Kenneth

            Sauley, and to close this case.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
